               Case 2:15-cr-00033-MJP Document 96 Filed 03/31/21 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 9

10          UNITED STATES OF AMERICA,                       CASE NO. CR15-33 MJP

11                                 Plaintiff,               ORDER DENYING MOTION FOR
                                                            WORK RELEASE
12                  v.

13          GREGORY RALPH ROBERTSON,

14                                 Defendant.

15

16          This matter comes before the Court on Defendant Gregory Ralph Robertson’s Motion

17   requesting Work Release (Dkt. No. 92). Having read the Motion, Plaintiff’s Memorandum in

18   support (Dkt. No. 93), the Government’s Response (Dkt. No. 94), Plaintiff’s Reply (Dkt. No.

19   95), and the related record, the Court DENIES the Motion.

20          The Court finds that both Parties merely speculate regarding the effect of Mr.

21   Robertson’s sentence on his eligibility for work. From the submitted materials, the Court cannot

22   determine whether granting Mr. Robertson’s motion would afford him the relief he requests, the

23   effect such relief would have on the Department of Corrections administration of its prison, or

24


     ORDER DENYING MOTION FOR WORK RELEASE - 1
              Case 2:15-cr-00033-MJP Document 96 Filed 03/31/21 Page 2 of 2




 1   whether the conditions of work-release would allow Defendant’s victim to remain safe. The

 2   Court therefore DENIES the motion.

 3

 4          The clerk is ordered to provide copies of this order to all counsel.

 5          Dated March 31, 2021.



                                                          A
 6

 7
                                                          Marsha J. Pechman
 8                                                        United States Senior District Judge

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     ORDER DENYING MOTION FOR WORK RELEASE - 2
